Exhibit 10.2

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (hereinafter the “LA”) is made this 23rd day of
March, 2014 (hereinafter the “Effective Date”) by and between GeneSyst
International, Inc., a Delaware Corporation, with an address at 1737 Georgetown
Road, Suite J, Hudson, Ohio 44236-5013 (hereinafter the "LICENSOR") and Bio-En
Corp., a Delaware Corporation, with a Registered Address: Bio-En Corp. 56 Main
street Monsey, NY 10592 (hereinafter the "LICENSEE").

 

RECITALS

 

WHEREAS, LICENSOR has the exclusive right to license the Patents, (as defined in
Section 1 (F)) hereto, pursuant to the terms and conditions of the Right to
License Agreement dated December 31, 2012, by and between LICENSOR and
Eau-Viron, Inc.;

 

WHEREAS, LICENSEE desires to obtain certain rights to the Patent Rights (as
defined in Section 1(G)) and LICENSOR agrees to grant such rights to LICENSEE
and its AFFILIATE(S) (as defined in Section 1(A)) pursuant to the terms and
conditions of this LA;

 

WHEREAS, LICENSOR intends to extend the rights granted herein to the LICENSEE’s
AFFILIATES, such that each Project [as defined in Section 1(J)] incorporating
the Patent Rights may be performed by LICENSEE’s AFFILIATES;

 

WHEREAS, as partial consideration for this LA, LICENSEE shall, by separate
instrument executed contemporaneously with this LA, issue to LICENSOR common
stock of LICENSEE in an amount such that, after issuance, LICENSOR’s common
stock shall be equal to TEN percent (10%) of LICENSEE’s issued and outstanding
common stock; as of the effective date of signatures hereto;

 

WHEREAS, LICENSEE acknowledges that (1) the Patent Rights do not include
Technical Support Services (as defined in Section 1(K)) of LICENSOR; (2)
Technical Support Services requirements with respect to the Patented Technology
(as defined in Section 1(H) hereof) may be unique to the Territory (as defined
in Section 1(L)); and (3) LICENSEE will be responsible for securing or
self-performing the necessary Technical Support Services with respect to the
Patented Technology.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt, invoice arrangements and sufficiency of which are hereby acknowledged,
the Parties hereto agree as follows:

 

1. DEFINED TERMS. For purposes of this LA, the following terms will be defined
as follows:

 

A.“AFFILIATE” means a business entity in the Market Territory which is
registered in The Market Territory in which LICENSEE holds an ownership interest
acceptable to LICENSOR which approval shall not be unreasonably withheld.

 

B."Apparatus" means those gravity pressure vessels and related equipment,
systems and/or methods, provided that the use of such technology would infringe
a Valid Claim (as defined in Section 1 (M)) in the absence of this LA.

 



1

 

 

C."GAAP" means generally accepted accounting principles as used in the United
States of America applied on a consistent basis.

 

D.“Independent Consulting Services” means consultation and Technical Support
Services provided by LICENSOR to LICENSEE or an AFFILIATE under the Independent
Contractor Consulting Agreement (hereinafter the “ICCA”) of Exhibit D attached
to and made a part of this LA.

 

E.“Initial Project” means the first Project (as defined in Section 1(J)) under
this LA with the first AFFILIATE.

 

F.“Patents” means the patents and pending patent applications listed in Exhibit
A attached to and made a part of this LA; and all continuations,
continuations-in-part, divisions, extensions, reexaminations and reissues of the
patents and pending patent applications listed in Exhibit A, whether filed on
before or after the Effective Date of this LA, which trace their earliest
priority filing date by unbroken lineage to a patent or patent application
listed in Exhibit A.

 

G.“Patent Rights” mean the rights secured by the Patents.

 

H.“Patented Technology” means the technology claimed in the Patents.

 

I.“Parties” means the LICENSOR, LICENSEE and each AFFILIATE, as applicable.

 

J.“Project” means each commercial operation within the Territory (as defined in
Section 1(L)) at which any of the Patented Technology is used.

 

K.“Technical Support Services” mean assistance in effecting the
commercialization of any of the Patented Technology, including but not limited
to assistance with raw material characterization, process laboratory simulation,
chemical analysis, staff training, engineering design, construction, operation
and maintenance process design and application matters, marketing,
applicability, limitation analysis, business profitability, contractual
limitation, presentation and seminars, contract documents, graphics,
construction or materials management, construction inspection, market
projections, cost estimating, specifications, operations, maintenance, employee
training and quality control.

 

L.“Territory” means The Nation of Malta.

 

M.“Valid Claim” shall mean (a) a claim of a pending patent application that has
not been pending for longer than seven years (or such longer time period as may
be permitted under applicable law), or (b) a claim of an issued and unexpired
Patent that has not been held invalid or unenforceable by a court or other
governmental agency of competent jurisdiction in a decision or order.

 

2. INCORPORATION OF RECITALS. The parties acknowledge that the Recitals are true
and correct in all respects and are incorporated herein by reference.

 



2

 

 

3. LICENSE GRANT.

 

A.Upon payment of the Initial License Fee (as defined in Section 4(A)), LICENSOR
hereby grants to LICENSEE an exclusive license (without the right to sublicense)
to make, use, have made, sell, market, and develop the Patented Technology in
the Territory.

 

B.This LA is not restricted as to application as presented in the teachings and
preferred embodiments of the Patents, and permit any use within the capability
of the method or apparatus Patents, except as pertains to methods involving
exceptional safety and technical qualifications in management, engineering and
employee training. Examples of such special requirements include low level and
or mixed and transuranic radioactive wastes, the demilitarization of chemical,
biological and radiological weapons, pharmaceutical and carcinogenic wastes, and
any such marketing or contracting efforts must be approved by LICENSOR on a case
by case basis according to the qualifications of the participants applicable to
Projects within the Territory.

 

C.LICENSEE will not associate the Patented Technology with any other technology
that may have a material adverse effect on the integrity or reputation of the
Patented Technology without the prior written consent of LICENSOR, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

D.LICENSEE will not enter into any agreement, or nondisclosure or
non-circumvention agreement limitation, with any third party that would prevent
such third party from entering into an agreement concerning the Patents with
LICENSOR outside of the Territory.

 

E.LICENSEE will be responsible for providing LICENSOR with a timely report each
time LICENSOR’S Patented Technology is disclosed or represented to any third
party or client, including the well-known journalistic who, where, when, what
and why, with outline of future actions, schedules and requirements and any
representations made in regard to the Patented Technology.

 

F.LICENSOR acknowledges and agrees that the licenses granted hereunder will
extend to LICENSEE’S AFFILIATES after each such AFFILIATE agrees to be bound by
the terms and conditions of the agreement attached hereto as Exhibit B
(“EXCLUSIVE AFFILIATE LICENSE Agreement”). The obligations and liabilities of
each AFFILIATE and the LICENSEE shall be several and not joint, and independent
from any other obligations and liabilities of any other AFFIIATE such that a
default by one of them shall not be a default by another.

 

4. COMPENSATION.

 

A.With signature hereto, LICENSEE, shall pay to LICENSOR an initial license fee
equal to THREE HUNDRED THIRTY THOUSAND US DOLLARS ($330,000.00) in an amount in
Euros as of the date of agreement (the “Initial License Fee”) net after any
applicable Value Added Tax fees, or equivalent payment requirements.

 

B.LICENSEE will, as well as on behalf of each Affiliate(s) hereto as applicable,
agrees that it shall pay to LICENSOR a royalty equal to three percent (3%) of
gross revenues, as defined under GAAP in the Territory, actually received by
LICENSEE (the “Royalties”), but in no event less than US $330,000.00 in an
amount in Euros as of the date of agreement net after any applicable Value Added
Tax or equivalent payment requirements, per calendar year per Project (the
“Minimum Royalty”). LICENSEE shall pay the Royalties due within thirty (30) days
after the end of each calendar quarter, such payments to begin within thirty
(30) days after the first full calendar quarter after the Effective Date. The
first Minimum Royalty shall be due thirty (30) days after the anniversary of the
first of the following events, LICENSEE’S procurement of initial project
development funding, client contract or initiation of engineering, and shall be
due annually thereafter.

 



3

 

 

C.The LICENSEE, as well as on behalf of each Affiliate(s) hereto as applicable,
shall provide to the LICENSOR at its offices on or before the last working day
of February of each year a written report for each Project for the previous
year, or portion thereof, that will include a detailed report of the Royalties
or credits due (“Annual Report”). Any credit(s) shall be applied to the next
Royalties payment(s) due. On ten (10) days written notice, the LICENSOR shall
have the right at its expense to perform diligence and/or audit the records of
the LICENSEE and/or each AFFILIATE relating to the payments due to LICENSOR
hereunder. Said audit shall be conducted in a timely fashion in the offices of
the LICENSEE or AFFILIATE in a semi-private office provided and furnished by the
LICENSEE or AFFILIATE. In the event irregularities that exceed ten percent (10%)
of the actual Royalties paid are discovered in any audit, the LICENSEE or
AFFILIATE shall have thirty (30) business days from written formal notice from
LICENSOR to remedy the irregularity.

 

D.As an alternative to the payment of Royalties, in the event no performance
price for services producing an ongoing gross income to LICENSEE, and on behalf
of each Affiliate(s) hereto, is involved and the Vessel is sold or built for the
use of a client, a fixed fee shall be paid by AFFILIATE to LICENSOR in an amount
equal to 9.0% of the construction price of each gravity pressure vessel,
appurtenances, and supporting improvements directly relating thereto
(hereinafter “Fixed Fee”). The construction price shall include the sum of all
construction contracts, design and contract document fees, and contract
revisions. The construction price does not include monies for land, legal fees,
finance fees and/or points, insurance, interest, or bonding requirements. The
Fixed Fee shall be paid to LICENSOR on a pro rata basis with the construction
monthly draws for progress payments against the construction account and
reconciled with the final payment with National Society of Professional
Engineers "Certificate of Substantial Completion" form 1910-8-D, latest edition.
The Initial License Fee and the Independent Contractor Consulting Services Fee
(as defined in Section 5(F)) shall apply should this alternative be selected.

 

E.Upon prior notification to LICENSOR, as an alternative to the payment of
Royalties, LICENSEE or its AFFILIATE(S), and on behalf of each Affiliate(s)
hereto, may as an alternative and upon notification of election of this
alternative, and LICENSEE or its AFFILIATE(S) may elect to tender a purchase
order to LICENSOR for a LICENSOR supplied Vessel, supported by a dedicated
payment assurance or guarantee from a banking institution approved by the
LICENSOR, for the specific facility for which the purchase order is applicable,
as of the date of the purchase order, with the cost of the license rights for
the remaining life of the patent covering said Vessel included in the purchase
price of the Vessel from the LICENSOR. The Initial License Fee and the
Independent Contractor Consulting Services Fee (as defined in Section 5(F))
shall apply should this alternative be selected.

 



4

 

 

F.LICENSEE, and on behalf of each Affiliate(s) hereto, shall also enter into the
ICCA of Exhibit D and provide to LICENSOR an independent contractor consulting
services fee of not less than US $150,000.00 per year in an amount in Euros as
of the date of agreement (the “Independent Contractor Consulting Services Fee”)
to cover the costs of consultation and Technical Support Services. Any portion
of the annual Independent Contractor Consulting Services Fee not used within the
given year shall not be refundable, but will be applied against the subsequent
year’s fee. This payment obligation will be that of the AFFILIATE operating each
separate Project, but payments shall be remitted by and through LICENSEE.

 

G.Any payment amounts in this LA refer to U.S. currency unless partial exception
is made in advance of the payment due date.

 

H.In the event an AFFILIATE signs the AFFILIATE LICENSE AGREEMENT, EXHIBIT B, in
the form attached hereto the AFFILIATE, through the LICENSEE, shall be obligated
to pay or perform the obligations to LICENSEE under this Section 4 with respect
to the Project or Projects undertaken by such AFFILIATE. The obligations and
liabilities of each AFFILIATE and the LICENSEE under this LA shall be several
and not joint and independent from the obligations and liabilities of any other
AFFILIATE so that a default by one of them under this LA shall not be a default
by the others. In the event of the termination of cessation or suspension of
operations by the LICENSEE, the agreements with the Licensee of each AFFILIATE
hereunder shall transfer directly to the LICENSOR.

 

5. TERRITORY. For purposes of determining whether the rights granted hereunder
are being used by LICENSEE in the Territory, the physical location of LICENSEE’S
use of the Patents, Patent Rights, or Patented Technology shall control.

 

6. TERM. Unless otherwise terminated in accordance with Section 7 hereof, the
term of this LA shall continue from the Effective Date until the date of
expiration of the last to expire of the Patents. The term of the LA for each
Project shall be for the earlier of: (i) the cessation of all activities with
respect to the active use of the Patented Technology at any plant/facility
located the Project site(s) by LICENSEE or any AFFILIATE; or (ii) the life of
the last to expire of the Patents used by LICENSEE or any AFFILIATE at any
plant/facility located the Project site(s).

 

7. TERMINATION.

 

A.LICENSOR may terminate this LA upon a breach by LICENSEE or an AFFILIATE, only
with respect to the defaulting LICENSEE or defaulting AFFILIATE, if LICENSEE or
such AFFILIATE fails to cure the breach within thirty (30) days of such
LICENSEE’S or AFFILIATE’S receipt of notice of default. The following events
will be considered defaults:

 

1)LICENSEE or AFFILIATE has not made one of the payments or scheduled fees duly
required by this LA as of the due date;

 

2)LICENSEE or AFFILIATE has voluntarily or involuntarily become bankrupt as
determined or accepted in a Court of Law having such jurisdiction, entered into
the protection of the Bankruptcy Courts, or a receiver has been appointed, and
the payments required under this LA have not been made within thirty (30) days
of the due date;

 



5

 

 

3)LICENSEE or AFFILIATE, or any officers or board directors of LICENSEE or
AFFILIATE, have been determined by a mutually agreed arbitrator, negotiator or
officer of a Court of Law to have been involved in matters of willful
malfeasance, gross negligence or felonious actions with respect to this LA which
has substantially harmed LICENSOR, provided LICENSOR is not in default of this
LA;

 

4)LICENSEE or AFFILIATE materially breaches the listed obligations of this LA
and has not timely cured such breaches; or

 

5)LICENSEE or AFFILIATE fails to use its good faith efforts to comply with the
Territorial Market Development and Business Operations and Financing Plan as
approved by the LICENSOR.

 

B.A default by LICENSEE will not permit LICENSOR to terminate the rights of any
AFFILIATE that is not in default. In such event that LICENSEE’s rights under
this LA have been terminated, any AFFILIATE of an existing Project may continue
to operate the Project and shall thereafter remit all payments due on account of
such Project directly to LICENSOR. LICENSOR and any such AFFILIATE shall execute
mutually acceptable estoppel agreements, and other reasonably requested
documentation, from time to time, in order to assure such AFFILIATE and any
lenders to a Project that the rights of the AFFILIATE will not be adversely
affected upon a default of the LICENSEE or any other AFFILIATE.

 

C.LICENSOR expressly agrees that LICENSEE shall not be liable for any damages
that may be incurred by LICENSOR as a result of the failure of an AFFILIATE to
pay any scheduled fee or Royalties, resulting in the termination of the LA as
defined in this Section 7. LICENSOR also expressly agrees that AFFILIATE(S)
shall not be liable for any damages that may be incurred by LICENSOR as a result
of the failure of LICENSEE or another AFFILIATE to pay any scheduled fee or
Royalties, resulting in the termination of the LA as defined in this Section 7.

 

8. PATENT FEES; MAINTENANCE AND PROTECTIONS.

 

A.Patent Fees. LICENSOR shall be responsible for all annuity and/or maintenance
fees due and payable to the United States Patent and Trademark Office with
respect to Patents. LICENSOR represents and warrants that it will not allow any
patent to lapse during the Term of this LA without (i) giving LICENSEE sixty
(60) days written notice of LICENSOR’s intent to allow such patent to lapse; and
(ii) the prior written consent of LICENSEE, provided the LICENSEE is current on
any and all payments to LICENSOR.

 

B.Patent Application Fees. With respect the pending Patents, LICENSOR shall use
its best efforts to prosecute such applications. LICENSOR shall be responsible
for all costs (including attorneys' fees and filings fees) associated with the
prosecution of said applications.

 

9. LITIGATION CONDITION SUBSEQUENT. In the event any litigation is asserted
against LICENSEE of such a nature as to substantially harm LICENSEE’S ability to
market or fund the Patented Technology, LICENSEE shall, in good faith,
diligently prosecute or defend any such claim. Notwithstanding the foregoing,
this provision shall not mitigate LICENSOR’S duty to defend patent infringements
and the like, at its cost, as otherwise provided in this LA.

 



6

 

 

10. PLANNING. As a requirement to qualify to enter into this LA, the LICENSEE
shall provide to LICENSOR for the LICENSOR’S approval, a "Plan for the Territory
Market Development and Business Operations and Financing." The scope of these
plans sponsored by the LICENSEE would include evaluation, market and
organizational tasks leading up to and including Product Enhancement Training
(PET) operations and staff training as well as scheduling and confirmed costs to
design, build and operate a commercial gravity pressure vessel process, “Proof
of LICENSEE qualification.” This Plan for Territory Market Development and
Business Operations and Financing shall be CONFIDENTIAL and shall not be
disclosed by LICENSOR to any other person or entity, and shall only be reviewed
by the executive officers and Directors of LICENSOR on a need to know basis. On
notification by the LICENSOR, the LICENSEE may be required to document to the
LICENSOR fiscal capability to execute the plans described herein. The actual
source of LICENSEE'S funding shall be of good public reputation, and shall be
subject to the approval of the LICENSOR, which approval shall not be
unreasonably denied.

 

11. CONTROLLED INFORMATION. The provisions of the "Bilateral Nondisclosure
Agreement" Exhibit C shall be applicable herein.

 

12. INFORMATION EXCHANGE. The lateral exchange of information is in three
categories. The first is that information that is advantageous to have in the
public domain. That will include University studies, papers, thesis
presentations, grant results, and laboratory simulations. The second is the
intermediate grade work of common benefit to the Patented Technology, but to be
kept within the circle or family of companies holding license under the subject
Patents, including vendor data, published costs, permit requirements, public
contracts, RFP notifications, or information about the competition. The third is
that level of technical knowhow defined by the source to be "Confidential" in
nature and not to be traded or revealed without the written consent of the
author or sponsor. This category might include patent applications, litigation
details, contracts under negotiation, client lists, and so forth. The LICENSOR
shall maintain a library listing items under each of these categories by title
and abstract for the consideration of participants in the patent license, as
revealed by the participants to the LICENSOR. Materials obtained from this
database will be provided at the nominal fee of reproduction, handling and
mailing.

 

13. OWNERSHIP OF INFORMATION. The parties hereto acknowledge and agree that any
results, data and information that is derived from the use of the Patented
Technology by LICENSEE and/or its AFFILIATES in connection with the operation of
its respective business shall be solely owned by LICENSEE and/or its AFFILIATES.
Notwithstanding, LICENSOR will be given access to all such results, data and
information. All such results, data and information shall be subject to the
terms of the Bilateral Nondisclosure Agreement of Exhibit C.

 

14. TECHNICAL SUPPORT SERVICES. LICENSEE acknowledges and agrees that (i) the
Patents, Patent Rights and Patented Technology include no Technical Support
Services; (ii) Technical Support Services requirements with respect to the
Patented Technology may be unique to the Territory; and (iii) LICENSEE will be
responsible for securing or self-performing necessary Technical Support Services
with respect to the Patents, Patent Rights and Patented Technology. The
provisions of the ICCA of Exhibit D shall be considered to be applicable to
LICENSOR’S provision of Technical Support Services and the tasks separately
identified therein shall be performed by LICENSOR by mutual agreement of the
Parties for the applicable fees to be paid to LICENSOR for such services.

 



7

 

 

15. QUALITY CONTROL. For quality control the AFFILIATE for each Project, by or
through LICENSEE, shall provide to the LICENSOR one set of construction
documents and one set of permit applications in their last proposed form. The
LICENSOR shall provide one set of non-binding comments to the LICENSEE for the
subject AFFILIATE within two (2) weeks of receipt thereof. Said review or any
additional reviews prior to design and/or permit completion or subsequent to the
non-binding review hereinabove shall be subject to the terms of the ICCA and
applicable fees to be paid to LICENSOR for such services.

 

16. PUBLIC INFORMATION. LICENSEE and each AFFILIATE shall conform to the
trademarks and nomenclature as defined by LICENSOR, and GeneSyst International,
Inc. and the inventor, James A. Titmas, shall be identified and credited in each
news release, public presentation, funding promotion, or release of technical
data involving the Patented Technology which is in the control of LICENSEE. The
use of the terms, the “Gravity Pressure Vessel™,” or the “GPV™,” reaction method
or apparatus, or the “Titmas Process™,” or the “GeneSyst Process™,” conversion
system are to be utilized as applicable. LICENSOR shall be permitted to review
news releases, public presentations, and funding promotion prior to release by
LICENSEE for compliance with this provision.

 

17. REPRESENTATIONS AND WARRANTIES.

 

A.Each party represents and warrants to the other party that (i) it is a legal
entity duly organized, validly existing and in good standing; (ii) it has all
requisite corporate power and authority to execute, deliver and perform its
obligations hereunder; (iii) it will comply with all laws and regulations
applicable to the performance of its obligations hereunder and will obtain all
applicable permits and licenses required of it in connection with its
obligations hereunder; (iv) it will avoid deceptive, misleading or unethical
practices that could adversely affect the performance of the other party’s
obligations under this LA or damage the reputation of the other party; (v) it is
not a party to any agreement with a third party, the performance of which is
reasonably likely to affect adversely its ability or the ability of the other
party to perform fully its respective obligations hereunder; and (vi) its
performance of its obligations under this LA will not violate any other
agreement between such party and any third party.

 

B.LICENSOR represents and warrants to LICENSEE that (i) as of the Effective Date
of this LA, LICENSOR has no knowledge or information that would lead LICENSOR to
conclude that the Patents, Patent Rights, or Patented Technology infringe or
violate the patent, copyright, trademark, trade secret or other intellectual
property rights of any third party; (ii) the Patents, Patent Rights, and
Patented Technology as licensed to LICENSEE by LICENSOR under the terms and
conditions of this LA are free from any encumbrance, liens, obligations or any
other such restrictions; and (iii) LICENSOR has all rights necessary to provide
the licenses granted hereunder.

 

18. INFRINGEMENT MATTERS.

 

A.Each Party will notify the other Party promptly in writing when any
infringement is uncovered or suspected, including but not limited to (a) any
known or suspected infringement of the Patented Technology by a third party, and
(b) any claim that a Project infringes the intellectual property rights of a
third party.

 



8

 

 

B.In the event that any information is brought to the attention of LICENSOR or
LICENSEE that others are infringing on the Patent Rights granted pursuant to
this LA, LICENSOR shall, at its own expense prosecute all such infringement. The
control of the litigation, including settlement, shall be by the LICENSOR.
LICENSEE shall have the right, at its expense, to be represented by counsel of
its own choice and to prosecute and/or join in all such litigation. Should
LICENSEE elect not to join in any such litigation, LICENSOR will keep LICENSEE
reasonably informed as to the status of any such enforcement. The final
disposition of any and all litigation affecting the interests of LICENSOR in the
patents shall be by the LICENSOR. LICENSOR shall control and settle any such
suit in a manner consistent with the terms and provisions of this LA.

 

C.LICENSOR shall defend, at its own expense, all infringement suits that may be
brought against LICENSEE or any AFFILIATE based on or related to manufacture,
use, or other exploitation of the Patented Technology, or devices based upon the
Patented Technology. Provided, however, if said suit is directly attributable to
actions or inactions by LICENSEE or any AFFILIATE that are substantially
inconsistent with the rights granted to LICENSEE or AFFILIATE in the Patented
Technology, the costs of defense shall be borne by the LICENSEE or the
applicable AFFILIATE. Each Party hereto shall have the right to pursue the
defense of the Patents independently or in a joint action. The control of the
litigation, including settlement, in all cases shall be by the LICENSOR.

 

19. REMEDY FOR DEFAULT. If LICENSEE or any AFFILIATE is in default of the terms
of this LA, and has not cured said default within thirty (30) days of written
notification by LICENSOR and receipt of the notice of default by LICENSEE and
defaulting AFFILIATE, if any, LICENSOR shall have the right, but not obligation,
to void the rights of the defaulting Party, in whole or in part and/or pursue
any other remedies under this LA or permitted by law or equity.

 

20. PATENT IMPROVEMENTS; FUTURE DEVELOPMENTS. In the event an improvement patent
is licensed or granted to the LICENSOR bearing the same expiration date as a
patent listed in Exhibit A, the LICENSEE shall benefit from the Exclusive
License rights under said improvement under the terms defined herein. If a new
patent is co-authored with the LICENSEE by any officer or employee of the
LICENSOR, then the LICENSOR and the LICENSEE shall, jointly, have the right to
license said patent outside of the Territory and shall share in the economic
benefits thereof. The LICENSOR shall be the managing partner in all matters
involving said co-authored Patent.

 

A.Joint Ownership. Except as set forth in the ICCA, any inventions which are
jointly invented by an officer or employee of LICENSEE and/or an AFFILIATE, and
an officer or employee of the LICENSOR, and LICENSEE and/or such AFFILIATE and
LICENSOR are joint owners of the invention as a result thereof, then LICENSOR
and LICENSEE and/or such AFFILIATE shall be joint owners of any patent issuing
from the joint invention. LICENSOR shall be the managing partner with respect to
any joint inventions and shall have the exclusive right to market any such
jointly owned patent outside the Territory and the right to license said patent
outside of the Territory, but LICENSOR and LICENSEE shall share equally in the
economic benefits thereof.

 

B.Valuation Process. In order to determine the value of the economic benefit of
the jointly owned patent under subsection (A) above, for a period of twenty (20)
days after notice from one Party to another Party, each of the Parties shall use
good faith efforts to undertake to mutually agree upon the value of the economic
benefit of the jointly owned patent. If the Parties are unable to mutually agree
upon the value of the economic benefit of the jointly owned patent during such
20-day time period, then within ten (10) days after the expiration of such
20-day period, the Parties shall use good faith efforts to select an independent
valuation expert (the "Selected Valuation Expert") with experience in LICENSEE'S
industry to perform an independent valuation of the economic benefits of the
jointly owned patent and such independent valuation shall be binding on the
Parties hereto. If the Parties are unable to agree upon the Selected Valuation
Expert within such 10-day period, then within ten (10) days after the expiration
of such 10-day time period, each Party shall select one (1) independent
valuation expert (collectively, the "Initial Experts") and the Initial Experts
shall mutually select one (1) independent valuation expert (the “Valuation
Expert”) within ten (10) days of such request who shall independently perform
the valuation of the economic benefit of the jointly owned patent within thirty
(30) days after the date of selection by the Initial Experts and such
determination of the value of the economic benefit of the jointly owned patent
shall be final and binding on the Parties. The costs and expenses incurred in
connection with the independent valuations performed by the Selected Valuation
Expert, the Initial Experts and the Valuation Expert, if required, shall be
borne equally by the Parties. If a Party fails to select an Initial Expert
during such 10-day time period and the other Party has selected an Initial
Expert within such 10-day time period, then the Initial Expert selected within
such 10-day time period shall be deemed to be the Valuation Expert and shall
perform the independent valuation of the economic benefit of the jointly owned
patent within thirty (30) days after his or her selection and such independent
valuation shall be valid and binding upon on the Parties for the purposes of
this Section 20.

 



9

 

 

21. OTHER FUTURE PATENTS. Any future patents directly related to gravity
pressure vessels and related or supporting technology and procedures in which
LICENSOR or James A. Titmas (“Titmas”) may have or acquire rights, or which
Titmas has either: (i) invented or (ii) been instrumental in inventing and has
patent right thereto, shall be considered to be added to Exhibit A. Any future
patents not exclusively related to gravity pressure vessels and related or
supporting technology and procedures in which James A. Titmas (“Titmas”) may
have or acquire rights, or which Titmas has either: (i) invented or (ii) been
instrumental in inventing, shall be exempt from the terms of this LA.

 

22. DISPUTE RESOLUTION PROCESS.

A.Except as set forth in Section 7, LICENSOR and LICENSEE agree that any and all
claims, counterclaims, disputes, and other matters in question between them
arising out of or relating to this LA or the breach thereof (“Disputes”) shall
be resolved in the manner set forth below.

 

1)Negotiation.  LICENSOR and LICENSEE shall endeavor to settle and resolve any
Disputes between them, excluding validity or enforceability of the Patents, by
direct good faith discussions and negotiations conducted by and between the
officers of LICENSEE and LICENSOR, as soon as practicable after the Dispute
arises and before initiating any litigation, arbitration or other adversarial
dispute resolution procedures. Any Dispute not resolved within thirty (30) days
after written notice by one party to the other of its existence will be referred
to mediation in accordance with Section 22(A).

 

2)Mediation.  LICENSOR and LICENSEE agree that they shall first submit any and
all unsettled Disputes, excluding validity or enforceability of the Patents, to
mediation with a neutral mediator, without using a dispute resolution
organization or administrative service. The mediator will be selected within
fifteen (15) days of the end of negotiations between the parties. Within thirty
(30) days after the mediator is selected, both parties and their respective
attorneys will meet with the mediator for one mediation session of at least four
(4) hours. If such mediation is unsuccessful in resolving a Dispute, then (1)
the parties may mutually agree to a dispute resolution of their choice, or (2)
either party may seek to have the Dispute resolved by a court of competent
jurisdiction.

 



10

 

 

23. GENERAL PROVISIONS.

 

A.LICENSEE shall not have the right to sublicense.

 

B.Neither Party may assign this LA to any third party without the prior written
consent of the other Party, provided that either Party may assign this LA upon a
merger or sale of substantially all of such Party’s capital stock or assets.
This LA shall be binding upon and inure to the benefit of each of the Parties,
their respective heirs, legal representatives, successors, and assigns.

 

C.The laws of the State of Delaware shall govern the validity, performance, and
enforcement of this LA.

 

D.Should LICENSOR enter into a license agreement to make, use, have made, sell
or develop the Patented Technology with a third party on more favorable terms to
the licensee than this LA, LICENSEE shall have the option for thirty (30) days
after such terms are brought to its attention to elect to avail itself of such
license agreement and
substitute it for this LA.

 

E.This LA and all Exhibits attached hereto contain the entire agreement between
the Parties as to the matters contained herein, and supersedes any and all other
agreements, contracts, promises, or representations, whether written or oral
between the Parties with respect to the subject matter hereof. No subsequent
agreements, contracts, promises or representations shall be binding and
effective between the parties, unless set forth in writing and signed by
authorized representatives of the Parties.

 

F.Any forbearance or failure or delay by any of the Parties to exercise any
right, power, or remedy hereunder shall not be deemed to be a waiver of such
right, power, or remedy, and any single or partial exercise of any such right,
power, or remedy hereunder shall not preclude the further exercise thereof; and
every right, power, or remedy of any Party shall continue in full force and
effect until such right, power, or remedy is waived specifically by an
instrument in writing executed by such Party.

 

G.In addition to the agreements and notices to be delivered as herein provided,
each of the Parties hereto shall, from time to time upon the reasonable request
of the other Party, execute and deliver such additional certificates, notices or
instruments and shall take such other action as may reasonably be required to
more effectively carry out the terms of this LA, and consummate the transactions
contemplated hereby.

 



11

 

 

H.All entities signing this LA represent and warrant that their execution,
delivery and performance of this LA has been duly authorized by all necessary
corporate and other action and is valid and binding upon such entities. All
individuals signing this LA hereby confirm that they have carefully reviewed all
the terms and conditions set forth in this LA; they understand these terms and
conditions; and they knowingly execute this LA with the understanding they will
be bound by these terms and conditions.

 

I.This LA shall be construed without regard to the identity of the person who
drafted the various provisions and the rule of construction shall not apply.
Each and every provision of this LA with its Exhibits and such other documents
and instruments, shall be construed as though all of the Parties participated
equally in the drafting process.

 

J.If any provision of this LA or the application of the same shall be deemed to
be illegal or unenforceable, then to the extent that such provision is severable
under the laws of the state of Delaware, the remainder of this LA shall continue
in full force and effect.

 

K.The paragraph headings contained in this LA are for conveniences only and
shall not affect, or be used in connection with, the interpretation of this LA.

 

L.This LA may be executed in any number of copies, each of which shall be deemed
an original.

 

24. NOTICES

 



A.Any notice required to be given under this LA shall be given by certified or
registered mail, return receipt requested, or by standard US mail and shall be
effective as of the date of mailing or transmission, directed to the parties to
the following addresses or such or other place as either Party may direct in
writing:



 

 

(the remainder of this page left blank)

 



12

 

[image_001.jpg]

 

13

 



 

EXHIBIT A

PATENTS AND PATENT APPLICATIONS

  

 

5,711,817 APPARATUS AND METHOD FOR THE CONTINUOUS CONVERSION OF CELLULOSIC
MATERIAL TO ETHANOL, JAMES A. TITMAS, 27 JANUARY 1998.

 

6,716,360 B2 “METHOD AND APPARATUS FOR TREATING WASTE STREAMS,” A.K.A. UREA
PRODUCTION FROM WET OXIDATION, JAMES A TITMAS, ISSUED 16 APRIL 2004 EXPIRATION
16 APR 2022.

 

6,746,516 B2 "METHOD AND APPARATUS FOR TREATING AIR EMISSIONS AND RECOVERING
PRODUCTS THEREFROM" JAMES A. TITMAS, ISSUED 8 JUN 2004 EXPIRATION 10 JUN 2022.

 

7,188,791 "GRAVITY PRESSURE VESSEL AND METHOD FOR TREATING VULCANIZED RUBBER"
JAMES A. TITMAS, ISSUED 13 MAR 2007. EXPIRATION 7 JAN 2025.

 

7,189,328 B1 “METHOD FOR EXTRACTION OF DISSOLVED TRACE MATERIALS FROM SOLUTION
AND RELATED APPARATUS” JAMES A TITMAS, ISSUED 13 MARCH 2007, EXPIRATION 25 JUN
2024.

 

7,211,194 “GRAVITY PRESSURE VESSEL AND RELATED APPARATUS AND METHODS, A.K.A.
SELF HEATING HYDROLYSIS GRAVITY PRESSURE VESSEL” JAMES A. TITMAS. ISSUED 1 MAY
2007, EXPIRATION OCT 2024.

 

8,168,043 “RETORT APPARATUS AND A METHOD FOR CONTINUOUSLY PROCESSING LIQUID AND
SOLID MIXTURES AND FOR RECOVERING PRODUCTS THEREFROM,” JAMES A. TITMAS. ISSUED 1
MAY 2012, EXPIRATION 29 AUG 2028.

 

8,173,024 "APPARATUS FOR CONDUCTING SUPERCRITICAL WET OXIDATION CONTAINED WITHIN
A FLUID ENVELOPE" JAMES A. TITMAS, APPLICATION DATE 25 JULY 2008, EXPIRATION 25
July 2028

 

Note: No assurance is given or implied that the following Patents Pending will
be awarded.

 

 

SN 12/452,605 “METHOD AND APPARATUS FOR HYDROLIZING CELLULOSIC MATERIAL,” JAMES
A. TITMAS A.K.A. HOLOCELLULOSE ISOLATION IN A GRAVITY PRESSURE VESSEL."
(selected foreign patents having been awarded – US patent has been approved,
publishing pending)

 



14

 

 

EXHIBIT B

EXCLUSIVE AFFILIATE LICENSE AGREEMENT

 

The below party (the “AFFILIATE”) is an AFFILIATE of
____________________________, a company duly organized under the laws of
________________, the “LICENSEE” under a certain “Exclusive License Agreement”
(the “LA”) between GeneSyst International, Inc., a Delaware corporation, the
“LICENSOR,” and LICENSEE, executed by them on _________, 201_.

 

AFFILIATE, for good and valuable consideration the receipt and sufficiency of
which is acknowledged, agrees to be bound by all of the terms and conditions of
the LA applicable to an AFFILIATE of LICENSEE. If at any time LICENSEE should
fail to pay or perform any of the obligations set forth in the LA with respect
to the Project or Projects under taken by AFFILIATE, AFFILIATE shall assume that
obligation within thirty (30) days of receipt of written notice of LICENCEE’S
default.

 

IN WITNESS WHEREOF, LICENSOR, LICENSEE and AFFILIATE have through their duly
authorized representatives executed this Exhibit B that shall form an integral
part of the LA as of this _______ day of _____________, .

 

GeneSyst International, Inc.

By:

Print Name: James A. Titmas

Title: CEO

 

[image_002.jpg]

 

 

 

 

AFFILIATE

By:                                                                                                        

Print Name:                                                                    

Title:                                                                                                     

 



15

 

 

EXHIBIT C

BILATERAL NONDISCLOSURE AGREEMENT

 

GENESYST INTERNATIONAL, INC., a Delaware corporation, referred to herein as the
"LICENSOR" and Bio-En Corp., , referred to herein as the “LICENSEE” (together
referred to as the "Parties") agree pursuant to the terms of this Bilateral
Nondisclosure Agreement (the “BNA”) to the exchange of confidential information
solely for the purpose of evaluation, on the condition that the Parties will not
discuss or make use in any manner of the information supplied by the LICENSOR or
the LICENSEE except under the conditions set forth below:

 

BE IT RESOLVED that in consideration of the recitals contained hereinafter,
including the mutual promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned Parties do hereby certify that:

 

1. Each of the Parties hereto agrees that the information which it intends to
impart to the other subsequent to the execution hereof will lead to disclosure
of intellectual property, clients, intermediaries, contacts, and identification
of lending institutions, borrowers, corporations, individuals, shareholders
and/or Trusts and shall remain confidential for the term of this BNA.

 

2. The Parties agree for a period equal to the term of the Exclusive Licensing
Agreement (the “LA”) not to divulge any confidential information which has
heretofore or may hereafter be disclosed to the other orally or in writing, and
not to make further use of the same without written permission of Party
disclosing such confidential information.

 

3. The above obligation shall not apply to:

A. Information that at the time of disclosure is in the public domain;

B.Information which after disclosure by the Parties to each other becomes part
of the public domain by publication or otherwise through no act or failure of
the Party;

C.Information, which the Party can show, was in its possession at the time of
disclosure and was not acquired directly or indirectly from either Party;

D.Information which is rightfully disclosed to the other by a third party who
did not acquire the information directly or indirectly from the other.

E.Information ordered to be made public through and by court rulings or
procedures;

 

4. Nothing contained in these BNA, terms shall be construed as a restraint, shop
right, or license, for any intellectual property, or impede the marketing
thereof by the owner or designated representative.

 

5. Nothing herein shall prohibit the disclosure of such information required to
be disclosed in the normal course of business dealings of the Parties hereto.

 



16

 

 

EXHIBIT D

INDEPENDENT CONTRACTOR CONSULTING AGREEMENT

 

WHEREAS, GeneSyst International, Inc., a Delaware Corporation (“LICENSOR”) and
Bio-En Corp., (“LICENSEE”). (LICENSOR and LICENSEE sometimes referred to as the
“Parties”), desire to enter into an Independent Contractor Consulting Agreement
(the “ICCA”) for the LICENSOR to provide expertise and Technical Support
Services in the field of gravity pressure vessel applications and related
matters as set forth in the terms and conditions contained below:

 

NOW, THEREFORE, in consideration of the respective agreements and commitments
set forth below, and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by each of the Parties, the Parties agree
as follows:

 

1. Engagement of LICENSOR. Upon the execution of this ICCA, the LICENSEE hereby
agrees to retain the LICENSOR to work as an independent contractor, and not as
an employee. The required retainer fee shall be not less than $150,000.00 in an
amount in Euros as of the date of agreement payable by invoice on the execution
of the LA and maintained at said level during project execution and invoicing.
The LICENSOR will consult with and advise LICENSEE, as requested by LICENSEE, on
an hourly charge basis. It is agreed and understood that the LICENSOR has other
service contracts, but will devote sufficient time and attention to meet the
reasonable consulting needs of the LICENSEE.

 

2. Economics.

 

A.Consulting fees. In addition to any Royalties or Licensing fees, the LICENSEE
shall pay the LICENSOR consulting fees for services requested by the LICENSEE.
The LICENSOR shall provide LICENSEE with detailed written invoices specifying
the hours worked and describing the work performed and the person or persons
performing the work; crediting and pro-rating a portion of the fee over the
engineering, design and construction aspects of the project. The LICENSOR will
forward these statements to LICENSEE on a monthly basis. If in the estimation of
the LICENSOR the consulting fee for a single identified task shall exceed
$5,000.00, unless previously approved as an integral part of a LICENSEE approved
Task. in an amount in Euros as of the date of agreement on any request for
services, LICENSOR shall notify LICENSEE prior to providing said services,
unless otherwise defined or approved by the LICENSEE.

 

B.Hourly charges. (effective 1/Jan/2013) shall be as listed hereinafter and a
part of this agreement, unless an alternative payment program is established by
mutual agreement. All time work sheets and receipts applicable to the project
will be kept for a minimum of two years and will be available for the LICENSEE's
inspections or attached to the invoice if requested.

 

C.Terms. Upon the initial request for services under this ICCA, LICENSEE shall
pay to LICENSOR a retainer in the amount to be determined based on the
authorized tasks requested by the LICENSEE as estimated and outlined by the
LICENSOR subject to direction as described under paragraph 5 below. Invoices are
"Net due", and all payments are due within 30 days of the date of the invoice.

 

3. Capacity and Good Character. The LICENSOR covenants and agrees that any
dealings it may have with any suppliers, consultants, or other third parties,
will be conducted according to the highest ethical standards and the highest
standards of integrity. The LICENSOR further agrees that it will not issue any
press releases, or make any statements to the press, or communicate in any way
with the news media, to respond to questions from the news media without the
approval of the LICENSEE in matters related to this Agreement.

 



17

 

 

4. Authority. The LICENSOR shall have no authority to directly or indirectly
bind the LICENSEE, its parties, affiliates, consultants, and/or employees in any
manner whatsoever, without specific, prior written direction from the LICENSEE,
except as provided for in this Agreement.

 

5. Independent Contractor. The LICENSOR's relationship to the LICENSEE shall be
that of an independent contractor. The LICENSOR further acknowledges and agrees
that he shall not be entitled to participate in any health insurance, pension
plan, profit sharing plan or any other benefits the LICENSEE may provide to its
own employees. The LICENSEE is interested only in the results achieved by the
LICENSOR. The LICENSOR shall be responsible as to the manner and means of
accomplishing the work requested by the LICENSEE but is subject to the direction
of LICENSEE as to the authorization of tasks and the delineation of task
objectives.

 

6. No-Representation. All "tools," i.e., software, programs and electronic
versions of drawings, specifications, reports, photographs, data, formulae,
estimates, schedules or other and drawing masters or tracings or laboratory
notes, will remain the property of LICENSOR. Printed hard copies turned over to
the client as "product" including drawings, specifications, pictures, reports,
calculations, etc., shall become the property of the LICENSEE, subject to
payment therefore, and the appropriate limitations of the confidentiality
agreement.

 



A.Equipment and Design Development. The Parties shall not except as allowed by
the Exclusive License Agreement (the “LA”), without the prior written consent of
the other, manufacture, use or sell any equipment, apparatus, method, process or
product designed or fabricated, using or employing any Confidential and
Proprietary Information.



 

B.No Claim. NOTHING contained in the Independent Contractor Consulting terms or
any disclosure hereunder shall be construed as granting to the LICENSOR or the
LICENSEE any claim to the Confidential and Proprietary Information other than
provided for in the LA. Nor shall anything in these terms be construed as
granting to the LICENSOR or the LICENSEE any other right in any patent or patent
application relating to the Confidential and/or Proprietary Information except
as agreed under the LA. For the record, a list of patents in various stages of
award or development authored or co-authored by James A. Titmas prior to this
date is available for inspection.

 



B.Designate "Confidential". The Parties agree to make reasonable efforts to mark
"CONFIDENTIAL", if so requested by the other, any written or graphic information
in its possession which discloses Confidential and Proprietary Information,
whether such written or graphic information is generated by the other, or by the
LICENSOR for the LICENSEE, and to hold same confidential pursuant to the
provisions of these terms.

 



C.Limit Access to Information. The Parties agree to permit access to such
information only to that limited number of the others key personnel and
consultants as shall be necessary to permit the utilization of such information
for the purposes stated above. The Parties further agree to notify each person
who has access to such information that such information is to be maintained
confidential and the parties agree to take all other reasonable action to
maintain such information confidential.

 

 



18

 

 



D.Miscellaneous. The Parties acknowledge they have carefully reviewed all of
these terms and conditions. The Parties further agree that this Agreement shall
be binding upon and inure to the benefit of each of the Parties and their
respective legal representatives, successors, and assignees. Finally, the
Parties agree that the terms of the LA set forth the entire understanding
between the Parties as to the matters contained herein, and supersedes and nulls
any other agreements, promises or representations, whether oral or written
between the Parties concerning Technical Support Services to be provided. No
subsequent agreements, promises or representations shall be binding and/or
effective between the Parties unless set forth in writing and signed by both
Parties.

 

7. Termination. Notwithstanding any other provision in the ICCA to the contrary,
this ICCA is intended to be in full force and effect for the period of the LA.
Upon termination, the consultant shall promptly forward the LICENSEE its last
billing, setting forth in detail the consulting work performed through the date
of termination and upon payment of said billing, this ICCA shall terminate, with
the sole exception of the Confidentiality provisions, which shall survive any
termination according to its terms. The termination of this ICCA does not
terminate the LA.

 

8. Services by LICENSOR. The specific project services shall be selected and
defined by the LICENSEE prior to any services being done by the LICENSOR, or
LICENSOR’S costs being obligated by the LICENSEE in an amount in Euros as of the
date of agreement.

 



  Hourly Charges       Effective 1 January 2013       Patent
Development................................                US $ 600.00    
Expert Witness, Litigation, Arbitration..........            US $ 400.00    
Principal......................................... US $ 350.00         
Architect, Registered Engineer.................... US $ 250.00            
Designer, Graduate Engineer....................... US $ 200.00     Senior
Draftsman, Qualified Co-op Students.....        US.$ 100.00     AUTOCAD
Operator.................................. US $  75.00     Lab
Technicians........................ US $  60.00                         Travel,
lodging, and approved subcontractor expenses as invoiced    



  

 



All time sheets and receipts applicable to the project will be kept for a
minimum of one year after the completion of the project, and will be available
for client inspection, or attached to the invoices if requested. A service
charge of 1.5% per month will be added to all unpaid invoices after 30 days.
Said charge is not to be construed as an acceptance of non-payment of an invoice
within 30 days and non-payment shall be subject to paragraph 7. TERMINATION of
the concurrent License Agreement.

 

The above rates are subject to change in the event statutory obligations for
fringe benefits are imposed by the political jurisdiction’s legislation, or the
“Affordable Care Act.”



 



19

 

[image_003.jpg]

 

20



